Citation Nr: 1440038	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Son and Daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to December 1945.  He died in February 2007, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


REMAND

A longitudinal review of the record revealed that the appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death in March 2007.  In an August 2007 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant perfected an appeal of that decision.  In August 2009, May 2011, and May 2012, the Board remanded the appellant's claim for further evidentiary development.

In statements of record, as well as July 2009 hearing testimony, the appellant and her representative have asserted that longtime use of pain medications, to include non-steroidal anti-inflammatory drugs (NSAIDs), to treat the Veteran's service-connected disabilities contributed to one of his causes of death, chronic kidney disease.  It was further contended that longstanding use of pain medication for treatment of service-connected disabilities permanently aggravated the Veteran's nonservice-connected hypertension and contributed to his chronic kidney disease.

The Board's review of the record reveals that further development on this matter is warranted.  In a March 2009 VA Form 21-4142, Authorization and Consent to Release Information, the appellant clearly identified pertinent private treatment records from a selection of the Veteran's private treating physicians.  No action has been taken to obtain those identified private treatment records.  Thus, all outstanding private records should be obtained and associated with the record.  38 C.F.R. §§ 3.159(c)(1) (2013).

The evidence also reflects that the Veteran received VA medical treatment for renal and heart disorders that were later identified as contributory causes of his death from the VA Medical Center (VAMC) in Indianapolis, Indiana.  However, as the evidence of record only included VA treatment records dated up to September 2005 from that provider, all additional records from that facility should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.   Dunn v. West, 11 Vet. App. 462, 466 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  All outstanding VA records should be obtained and associated with the record.

Finally, if additional evidence is added to the record, the RO must obtain an addendum from the VA examiner who drafted the June 2011 VA medical opinion to determine whether any change is warranted in the previous June 2011 VA medical opinion regarding the etiology of the Veteran's cause of death.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim that has not already been associated with the record.  Regardless of the appellant's response, the RO must obtain and associate with the record all of the Veteran's pertinent private treatment records from private treating physicians, as clearly identified by the appellant in the March 2009 VA Form 21-4142 of record.  The RO must also obtain and associate with the record all of the Veteran's pertinent VA treatment records, to include all treatment records from the Indianapolis VAMC dated from September 2005 to March 2007.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If the RO is unable to secure any of the identified records, the RO must notify the appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  If, and only if, additional pertinent evidence is added to the record, the RO must obtain an addendum from the VA examiner who drafted the June 2011 VA medical opinion.  The RO must instruct the June 2011 VA examiner to review any additional evidence associated with the record and determine whether any change is warranted in the previous June 2011 VA medical opinion regarding the etiology of the Veteran's cause of death.  The claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

If the examiner who drafted the June 2011 VA medical opinion is not available, arrange to have the following questions answered by another appropriate VA examiner.  After a review of the entire evidence of record, the examiner must render an opinion as to:  

(1) whether the Veteran's long history of taking pain medications, including NSAIDs, to treat his service-connected disabilities permanently aggravated his nonservice-connected hypertension and, if so, did the increase from baseline in the Veteran's hypertension contribute substantially or materially to his death, and 

(2) whether the Veteran's long history of taking pain medications, including NSAIDs, to treat his service-connected disabilities contributed to his chronic kidney disease.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review any medical opinion obtained to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the record since March 2012.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.
No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

